Exhibit 10.2


IDX SYSTEMS CORPORATION

Executive Retention Agreement
(CEO/COO)

        THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”) by and between IDX
Systems Corporation, (the “Company”), and the undersigned (the “Executive”) is
made as of __________, 2004 (the “Effective Date”).

        WHEREAS, the Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control of the
Company exists and that such possibility, and the uncertainty and questions
which it may raise among key personnel, may result in the departure or
distraction of key personnel to the detriment of the Company and its
stockholders, and

        WHEREAS, the Board of Directors of the Company (the “Board”) has
identified key positions within the Company (“Key Positions”) and determined
that appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s personnel in these Key Positions
without distraction from the possibility of a change in control of the Company
and related events and circumstances.

        NOW, THEREFORE, as an inducement for and in consideration of the
Executive remaining in its employ, the Company agrees that the Executive shall
receive the severance benefits set forth in this Agreement in the event the
Executive’s employment with the Company is terminated under the circumstances
described below subsequent to a Change in Control (as defined in Section 1.1).

         1.    Key Definitions.

        As used herein, the following terms shall have the following respective
meanings:

                 1.1      “Change in Control” means an event or occurrence set
forth in any one or more of subsections (a) through (d) below (including an
event or occurrence that constitutes a Change in Control under one of such
subsections but is specifically exempted from another such subsection):

                           (a)     the acquisition by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 50% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company
(excluding an acquisition pursuant to the exercise, conversion or exchange of
any security exercisable for,

--------------------------------------------------------------------------------

convertible into or exchangeable for common stock or voting securities of the
Company, unless the Person exercising, converting or exchanging such security
acquired such security directly from the Company or an underwriter or agent of
the Company), (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i) and (ii)
of subsection (c) of this Section 1.1, or (v) any acquisition by Richard E.
Tarrant or Robert H. Hoehl (each such party is referred to herein as an “Exempt
Person”) of any shares of Common Stock; or

                           (b)     such time as the Continuing Directors (as
defined below) do not constitute a majority of the Board (or, if applicable, the
Board of Directors of a successor corporation to the Company), where the term
“Continuing Director” means at any date a member of the Board (i) who was a
member of the Board on the date of the execution of this Agreement or (ii) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (ii) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or

                           (c)     the consummation of a merger, consolidation,
reorganization, recapitalization or statutory share exchange involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company in one or a series of transactions (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (ii)
no Person (excluding the Acquiring Corporation, any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation or any Exempt Person) beneficially owns, directly or indirectly, 50%
or more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or

-2-

--------------------------------------------------------------------------------

                           (d)     approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.

                1.2     “Change in Control Date” means the first date during the
Term (as defined in Section 2) on which a Change in Control occurs. Anything in
this Agreement to the contrary notwithstanding, if (a) a Change in Control
occurs, (b)  the Executive’s employment with the Company is terminated prior to
the date on which the Change in Control occurs, and (c) it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control or (ii) otherwise arose in connection with or in anticipation
of a Change in Control, then for all purposes of this Agreement the “Change in
Control Date” shall mean the date immediately prior to the date of such
termination of employment.

                 1.3    "Cause" means:

                           (a)     the Executive’s willful and continued failure
to substantially perform his reasonable assigned duties as an officer of the
Company (other than any such failure resulting from incapacity due to physical
or mental illness or any failure after the Executive gives notice of termination
for Good Reason), which failure is not cured within 30 days after a written
demand for substantial performance is received by the Executive from the Board
of Directors of the Company which specifically identifies the manner in which
the Board of Directors believes the Executive has not substantially performed
the Executive’s duties; or

                           (b)     the Executive’s willful engagement in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company.

        For purposes of this Section 1.3, no act or failure to act by the
Executive shall be considered “willful” unless it is done, or omitted to be
done, in bad faith and without reasonable belief that the Executive’s action or
omission was in the best interests of the Company.

                 1.4     “Good Reason”means the occurrence, without the
Executive’s written consent, of any of the events or circumstances set forth in
clauses (a) through (h) below. Notwithstanding the occurrence of any such event
or circumstance, such occurrence shall not be deemed to constitute Good Reason
if, prior to the Date of Termination specified in the Notice of Termination
(each as defined in Section 3.2(a)) given by the Executive in respect thereof,
such event or circumstance has been fully corrected and the Executive has been
reasonably compensated for any losses or damages resulting therefrom (provided
that such right of correction by the Company shall only apply to the first
Notice of Termination for Good Reason given by the Executive). The Executive’s
right to terminate his employment for Good Reason shall not be affected by his
incapacity due to physical or mental illness.

                           (a)     the assignment to the Executive of duties
inconsistent in any material respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority or
responsibilities in effect immediately prior to the earliest to occur of (i) the
Change in Control Date, (ii) the date of the execution by the Company of the
initial written agreement or instrument providing for the Change in Control or
(iii) the date of the adoption by the Board of Directors of a resolution
providing for the Change in Control (with

-3-

--------------------------------------------------------------------------------

the earliest to occur of such dates referred to herein as the “Measurement
Date”); any failure of the Company to treat the Executive as the company treats
other Company executives similarly situated; or any other action or omission by
the Company which results in a material diminution in such position, authority
or responsibilities;

                           (b)     a reduction in the Executive’s annual base
salary as in effect on the Measurement Date or as the same was or may be
increased thereafter from time to time;

                           (c)     the failure by the Company to (i) continue in
effect any material compensation or benefit plan or program (including without
limitation any life insurance, medical, health and accident or disability plan
and any time off program or policy) (a “Benefit Plan”) in which the Executive
participates or which is applicable to the Executive immediately prior to the
Measurement Date, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan or
program, (ii) continue the Executive’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of the Executive’s
participation relative to other participants, than the basis existing
immediately prior to the Measurement Date or (iii) award cash bonuses to the
Executive in accordance with the Executive’s written agreements, including
Employment Agreements, with the Company and in amounts and in a manner
substantially consistent with past practice during the term of this Agreement;

                           (d)     a change by the Company in the location at
which the Executive performs his principal duties for the Company to a new
location that is both (i) outside a radius of 35 miles from the Executive’s
principal residence immediately prior to the Measurement Date and (ii) more than
20 miles from the location at which the Executive performed his principal duties
for the Company immediately prior to the Measurement Date; or a requirement by
the Company that the Executive travel on Company business to a substantially
greater extent than required immediately prior to the Measurement Dates;

                           (e)     the failure of the Company to obtain the
agreement from any successor to the Company to assume and agree to perform this
Agreement, as required by Section 6.1;

                           (f)     a purported termination of the Executive’s
employment which is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 3.2(a);

                           (g)     any failure of the Company to pay or provide
to the Executive any portion of the Executive’s compensation or benefits due
under any Benefit Plan within seven days of the date such compensation or
benefits are due, or any material breach by the Company of this Agreement or any
employment agreement with the Executive; or

                           (h)     any retaliation by the Company against the
Executive, including, without limitation, any discharge, demotion, suspension,
threat, harassment, or treatment of Executive other than as the Company treats
other Company executives similarly situated, or any other manner of
discrimination against the Executive in the terms and conditions of employment
by the Company due, in whole or in part, to (x) the Executive’s good faith
belief that any action taken by the Company, or any inaction of the Company,
constitutes Good

-4-

--------------------------------------------------------------------------------

Reason, (y) the Executive’s expression of such belief in good faith, or (z) the
request of the Executive to submit any dispute hereunder to arbitration or other
resolution procedure or process, regardless of the outcome of any dispute
proceeding relating to whether such action or inaction by the Company
constitutes Good Reason.

        Any dispute as to whether any action by the Company constitutes “Good
Reason” shall be resolved through the dispute procedures set forth in Section 5
of this Agreement. The Executive’s right to terminate his employment for Good
Reason shall not be affected by his incapacity due to physical or mental
illness.

                 1.5     “Disability”means the Executive’s absence from the
full-time performance of the Executive’s duties with the Company for 180
consecutive calendar days as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Executive or the Executive’s
legal representative.

         2.    Term of Agreement. This Agreement, and all rights and obligations
of the parties hereunder, shall take effect upon the Effective Date and shall
expire upon the first to occur of (a) the expiration of the Term (as defined
below) if a Change in Control has not occurred during the Term, (b) the date the
Executive no longer holds a Key Position if negotiations relating to a Change in
Control have not commenced prior thereto, (c) the date 24 months after the
Change in Control Date, if the Executive is still employed by the Company as of
such later date, or (d) the fulfillment by the Company of all of its obligations
under Sections 4 and 5.2 and 5.3 if the Executive’s employment with the Company
terminates within 24 months following the Change in Control Date. “Term” shall
mean the period commencing as of the Effective Date and continuing in effect
through December 31, 2006, provided, however, that commencing on January 1, 2007
and each January 1 thereafter, the Term shall be automatically extended for one
additional year unless, not later than 90 days prior to the scheduled expiration
of the Term (or any extension thereof), the Company shall have given the
Executive written notice that the Term will not be extended.

        3.    Employment Status; Termination Following Change in Control.

                 3.1     Not an Employment Contract. The Executive acknowledges
that this Agreement does not constitute a contract of employment or impose on
the Company any obligation to retain the Executive as an employee and that this
Agreement does not prevent the Executive from terminating employment at any
time. If the Executive’s employment with the Company terminates for any reason
and subsequently a Change in Control shall occur, the Executive shall not be
entitled to any benefits hereunder except as otherwise provided pursuant to
Section 1.2.

                 3.2     Termination of Employment.

                           (a)     If the Change in Control Date occurs during
the Term, any termination of the Executive’s employment by the Company or by the
Executive within 24 months following the Change in Control Date (other than due
to the death of the Executive) shall be communicated by a written notice to the
other party hereto (the “Notice of

-5-

--------------------------------------------------------------------------------

Termination”), given in accordance with Section 7. Any Notice of Termination
shall: (i) indicate the specific termination provision (if any) of this
Agreement relied upon by the party giving such notice, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the Date of Termination (as defined
below). The effective date of an employment termination (the “Date of
Termination”) shall be the close of business on the date specified in the Notice
of Termination (which date may not be less than 15 days or more than 120 days
after the date of delivery of such Notice of Termination), in the case of a
termination other than one due to the Executive’s death, or the date of the
Executive’s death, as the case may be. In the event the Company fails to satisfy
the requirements of Section 3.2(a) regarding a Notice of Termination, the
purported termination of the Executive’s employment pursuant to such Notice of
Termination shall not be effective for purposes of this Agreement.

                           (b)     The failure by the Executive or the Company
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting any such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

                           (c)     Any Notice of Termination for Cause given by
the Company must be given within 90 days of the occurrence of the event(s) or
circumstance(s) which constitute(s) Cause. Prior to any Notice of Termination
for Cause being given (and prior to any termination for Cause being effective),
the Executive shall be entitled to a hearing before the Board of Directors of
the Company at which he may, at his election, be represented by counsel and at
which he shall have a reasonable opportunity to be heard. Such hearing shall be
held on not less than 15 days prior written notice to the Executive stating the
Board of Directors’ intention to terminate the Executive for Cause and stating
in detail the particular event(s) or circumstance(s) which the Board of
Directors believes constitutes Cause for termination. Any such Notice of
Termination for Cause must be approved by an affirmative vote of two-thirds of
the members of the Board of Directors.

                           (d)            Any Notice of Termination for Good
Reason given by the Executive must be given within 90 days of the occurrence of
the event(s) or circumstance(s) which constitute(s) Good Reason.

         4.    Benefits to Executive.

                 4.1     Stock Acceleration. If the Change in Control Date
occurs during the Term, then, effective upon the Change in Control Date and upon
termination without Cause or for Good Reason, (a) each outstanding option to
purchase shares of Common Stock of the Company held by the Executive shall
become immediately exercisable in full and will no longer be subject to a right
of repurchase by the Company, (b) each outstanding restricted stock award shall
be deemed to be fully vested and will no longer be subject to a right of
repurchase by the Company and (c) notwithstanding any provision in any
applicable option agreement to the contrary, each such option shall continue to
be exercisable by the Executive (to the extent such option was exercisable on
the Date of Termination) for the duration of the term set forth in the

-6-

--------------------------------------------------------------------------------

stock option agreement applicable to such options as if termination of
employment had not occurred.

                 4.2     Compensation. If the Change in Control Date occurs
during the Term and the Executive’s employment with the Company terminates
within 24 months following the Change in Control Date, the Executive shall be
entitled to the following benefits:

                           (a)     Termination Without Cause or for Good Reason.
If the Executive’s employment with the Company is terminated by the Company
(other than for Cause, Disability or Death) or by the Executive for Good Reason
within 24 months following the Change in Control Date, then the Executive shall
be entitled to the following benefits:

                                      (i)     the Company shall pay to the
Executive in a lump sum in cash within 30 days after the Date of Termination the
aggregate of the following amounts:

                                              (1)     the sum of (A) the
Executive’s base salary through the Date of Termination, (B) the product of
(x) the annual bonus paid or payable (including any bonus or portion thereof
which has been earned but deferred) for the most recently completed fiscal year
and (y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is 365
and (C) the amount of any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and any accrued
vacation pay, in each case to the extent not previously paid (the sum of the
amounts described in clauses (A), (B), and (C) shall be hereinafter referred to
as the “Accrued Obligations”); and

                                              (2)     the amount equal to
(A) one and one half multiplied by (B) the sum of (x) the Executive’s highest
annual base salary during the five-year period prior to the Change in Control
Date and (y) the Executive’s annual bonus either during the current fiscal year
(actual and projected) of the Change in Control date, or the last fiscal year
prior to the Change in Control date, whichever is highest.

                                      (ii)     for 18 months after the Date of
Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue to
provide benefits to the Executive and the Executive’s family at least equal to
those which would have been provided to them if the Executive’s employment had
not been terminated, in accordance with the applicable Benefit Plans in effect
on the Measurement Date or, if more favorable to the Executive and his family,
in effect generally at any time thereafter with respect to other peer executives
of the Company and its affiliated companies; provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive a
particular type of benefits (e.g., health insurance benefits) from such employer
on terms at least as favorable to the Executive and his family as those being
provided by the Company, then the Company shall no longer be required to provide
those particular benefits to the Executive and his family;

-7-

--------------------------------------------------------------------------------

                                      (iii)    to the extent not previously paid
or provided, the Company shall timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive following the Executive’s termination of employment under
any plan, program, policy, practice, contract or agreement of the Company and
its affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”); and

                                      (iv)    for purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits to which the Executive is entitled, the Executive shall be
considered to have remained employed by the Company until18 months after the
Date of Termination.

                           (b)     Resignation without Good Reason; Termination
for Death or Disability. If the Executive voluntarily terminates his employment
with the Company within 24 months following the Change in Control Date,
excluding a termination for Good Reason, or if the Executive’s employment with
the Company is terminated by reason of the Executive’s death or Disability
within 24 months following the Change in Control Date, then the Company shall
(i) pay the Executive (or his estate, if applicable), in a lump sum in cash
within 30 days after the Date of Termination, the Accrued Obligations and
(ii) timely pay or provide to the Executive the Other Benefits.

                           (c)     Termination for Cause. If the Company
terminates the Executive’s employment with the Company for Cause within 24
months following the Change in Control Date, then the Company shall (i) pay the
Executive, in a lump sum in cash within 30 days after the Date of Termination,
the sum of (A) the Executive’s annual base salary through the Date of
Termination and (B) the amount of any compensation previously deferred by the
Executive, in each case to the extent not previously paid, and (ii) timely pay
or provide to the Executive the Other Benefits.

                 4.3    Taxes.

                           (a)     In the event that the Company undergoes a
“Change in Ownership or Control” (as defined below), the Company shall, within
30 days after each date on which the Executive becomes entitled to receive
(whether or not then due) a Contingent Compensation Payment (as defined below)
relating to such Change in Ownership or Control, determine and notify the
Executive (with reasonable detail regarding the basis for its determinations)
(i) which of the payments or benefits due to the Executive (under this Agreement
or otherwise) following such Change in Ownership or Control constitute
Contingent Compensation Payments, (ii) the amount, if any, of the excise tax
(the “Excise Tax”) payable pursuant to Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”), by the Executive with respect to such
Contingent Compensation Payment and (iii) the amount of the Gross-Up Payment (as
defined below) due to the Executive with respect to such Contingent Compensation
Payment. Within 30 days after delivery of such notice to the Executive, the
Executive shall deliver a response to the Company (the “Executive Response”)
stating either (A) that he agrees with the Company’s determination pursuant to
the preceding sentence or (B) that he disagrees with such determination, in
which case he shall indicate which payment and/or benefits should be
characterized as a Contingent Compensation Payment, the amount of the Excise Tax
with respect

-8-

--------------------------------------------------------------------------------

to such Contingent Compensation Payment and the amount of the Gross-Up Payment
due to the Executive with respect to such Contingent Compensation Payment. In
the event that the Executive fails to deliver an Executive Response on or before
the required date, the Company’s initial determination shall be final. If the
Executive states in the Executive Response that he agrees with the Company’s ,
then within 90 days after the due date of each Contingent Compensation Payment
to the Executive, the Company shall pay to the Executive, in cash, the Gross-Up
Payment with respect to such Contingent Compensation Payment, in the amount
determined pursuant to this Section 4.3(a). If the Executive states in the
Executive Response that he disagrees with the Company’s determination, then, for
a period of 60 days following delivery of the Executive Response, the Executive
and the Company shall use good faith efforts to resolve such dispute. If such
dispute is not resolved within such 60-day period, such dispute shall be settled
exclusively by arbitration in Burlington, Vermont, in accordance with the rules
of the American Arbitration Association then in effect. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.

                           (b)     For purposes of this Section 4.3, the
following terms shall have the following respective meanings:

                                      (i)    “Change in Ownership or Control”
shall mean a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company determined
in accordance with Section 280G(b)(2) of the Code.

                                      (ii)    “Contingent Compensation Payment”
shall mean any payment (or benefit) in the nature of compensation that is made
or made available (under this Agreement or otherwise) to a “disqualified
individual” (as defined in Section 280G(c) of the Code) and that is contingent
(within the meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in
Ownership or Control of the Company.

                                      (iii)    “Gross-Up Payment” shall mean an
amount equal to the sum of (i) the amount of the Excise Tax payable with respect
to a Contingent Compensation Payment and (ii) the amount necessary to pay all
additional taxes imposed on (or economically borne by) the Executive (including
the Excise Taxes, state and federal income taxes and all applicable withholding
taxes) attributable to the receipt of such Gross-Up Payment. For purposes of the
preceding sentence, all taxes attributable to the receipt of the Gross-Up
Payment shall be computed assuming the application of the maximum tax rates
provided by law.

                           (c)     The provisions of this Section 4.3 are
intended to apply to any and all payments or benefits available to the Executive
under this Agreement or any other agreement or plan of the Company under which
the Executive receives Contingent Compensation Payments. If the tax laws
relating to the calculation of the Excise Tax change such that, as a result, a
substantially greater payment than the payment as calculated using the laws
enacted at the time of the execution of this Agreement would be required by the
Company, the Company shall have the right, at its sole option, to pay to the
Executive that amount of the Gross-Up Payment that would have been due and
payable to the Executive prior to the change in tax laws.

                 4.4     Mitigation. The Executive shall not be required to
mitigate the amount of any payment or benefits provided for in this Section 4 by
seeking other employment or

-9-

--------------------------------------------------------------------------------

otherwise. Further, except as provided in Section 4.2(a)(ii), the amount of any
payment or benefits provided for in this Section 4 shall not be reduced by any
compensation earned by the Executive as a result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company or otherwise.

                 4.5     Outplacement Services. In the event the Executive is
terminated by the Company (other than for Cause, Disability or Death), or the
Executive terminates employment for Good Reason, within 24 months following the
Change in Control Date, the Company shall provide outplacement services through
one or more outside firms of the Executive’s choosing up to an aggregate of
$8,000, with such services to extend until the earlier of (i) 12 months
following the termination of Executive’s employment or (ii) the date the
Executive secures full time employment.

         5.     Disputes.

                 5.1     Settlement of Disputes; Arbitration. All claims by the
Executive for benefits under this Agreement shall be directed to and determined
by the Board of Directors of the Company and shall be in writing. Any denial by
the Board of Directors of a claim for benefits under this Agreement shall be
delivered to the Executive in writing and shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon. The
Board of Directors shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim. Any further dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in Burlington, VT, within thirty (30) days of being introduced
into arbitration, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

                 5.2     Expenses. The Company agrees to pay as incurred, to the
full extent permitted by law, all legal, accounting and other fees and expenses
which the Executive may reasonably incur as a result of any claim or contest
(regardless of the outcome thereof) by the Company, the Executive or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code.

         6.    Successors.

                 6.1     Successor to Company. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and agree to perform this Agreement to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain an assumption of this Agreement at or
prior to the effectiveness of any succession shall be a breach of this Agreement
and shall constitute Good Reason if the Executive elects to terminate
employment, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Company” shall

-10-

--------------------------------------------------------------------------------

mean the Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement, by operation of
law or otherwise.

                 6.2     Successor to Executive. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to the Executive or his family hereunder if the Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive’s estate.

        7.    Notice. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
1400 Shelburne Road, P.O. Box 1070, Burlington, VT 05402-1070, and to the
Executive at 1400 Shelburne Road, P.O. Box 1070, Burlington, VT 05402-1070 (or
to such other address as either the Company or the Executive may have furnished
to the other in writing in accordance herewith). Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.

        8.    Miscellaneous.

                 8.1     Employment by Subsidiary. For purposes of this
Agreement, the Executive’s employment with the Company shall not be deemed to
have terminated solely as a result of the Executive continuing to be employed by
a wholly-owned subsidiary of the Company.

                 8.2     Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

                 8.3     Injunctive Relief. The Company and the Executive agree
that any breach of this Agreement by the Company is likely to cause the
Executive substantial and irrevocable damage and therefore, in the event of any
such breach, in addition to such other remedies which may be available, the
Executive shall have the right to specific performance and injunctive relief.

                 8.4     Governing Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the internal
laws of the State of Vermont, without regard to conflicts of law principles.

-11-

--------------------------------------------------------------------------------

                 8.5     Waivers. No waiver by the Executive at any time of any
breach of, or compliance with, any provision of this Agreement to be performed
by the Company shall be deemed a waiver of that or any other provision at any
subsequent time.

                 8.6     Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but both of which
together shall constitute one and the same instrument.

                 8.7     Tax Withholding. Any payments provided for hereunder
shall be paid net of any applicable tax withholding required under federal,
state or local law.

                 8.8     Entire Agreement. This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled. Notwithstanding the foregoing, the provisions of theExecutive’s
Employment Agreement shall not be superceded by, modified by, or subject to the
terms of Section 4.3, of this Agreement.

                 8.9     Amendments. This Agreement may be amended or modified
only by a written instrument executed by both the Company and the Executive.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first set forth above.

IDX SYSTEMS CORPORATION

By:________________________________

Title:_______________________________


By: _______________________________

Title: _____________________________



-12-